Citation Nr: 1739013	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypogonadism.

3.  Entitlement to a higher initial rating for a depressive disorder, evaluated as 30 percent disabling from June 23, 2009 to July 30, 2014, and as 70 percent disabling from July 31, 2014.

4.  Entitlement to a higher initial rating for a traumatic brain injury (TBI) with cognitive disorder, evaluated as 10 percent disabling from June 23, 2009.

5.  Entitlement to a higher initial rating for vertigo and dizziness with Meniere's syndrome associated with TBI, evaluated as 30 percent disabling from June 23, 2009.

6.  Entitlement to a higher initial rating for migraine headaches associated with TBI, evaluated as noncompensable from June 23, 2009 to April 20, 2014, and as 30 percent disabling from April 21, 2014.

7.  Entitlement to a higher initial rating for horizontal nystagmus associated with TBI, evaluated as 10 percent disabling from June 23, 2009.

8.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2014.

9.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to May 1982.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2010, the RO granted service connection for a depressive disorder and a TBI with a cognitive disorder, headaches, and vertigo, that were assigned initial 30 and 10 percent ratings, respectively, from June 23, 2009, and denied entitlement to a TDIU.  Jurisdiction of the case is with the VA RO in Manila, the Republic of the Philippines.

A January 2012 rating decision granted a separate 30 percent rating for vertigo and dizziness and a separate 10 percent rating for horizontal nystagmus, as residuals of TBI from June 23, 2009, and service connection for migraine headaches, that were assigned an initial noncompensable rating from June 23, 2009.

A December 2014 rating decision assigned a 30 percent rating for migraine headaches from April 21, 2014.

In a February 2015 rating decision, the RO granted service connection for Meniere's syndrome that was rated with the Veteran's dizziness and vertigo disability.

The ratings for the Veteran's vertigo and dizziness with Meniere's syndrome, migraine headaches, and horizontal nystagmus, are part and parcel with his increased rating claim for his TBI disability and are, thus, properly before the Board.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

A March 2015 rating decision granted a TDIU from April 21, 2014.  Entitlement to a TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board must consider the matter of entitlement to a TDIU prior to April 21, 2014.  

Also in March 2015, the RO evidently assigned a 70 percent rating for the Veteran's service-connected depressive disorder from July 31, 2014.  See 3/23/15 Rating Decision-Codesheet.

A July 2015 rating decision denied service connection for hypothyroidism and hypogonadism.

In light of the RO's grant of a TDIU from April 21, 2014, and given the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242 (2010) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate,

The Veteran's February 2012 substantive appeal indicates that he did not want a hearing before the Board.  However, a "Travel Board Hearing Confirmation Form" signed by him on January 11, 2016 indicates he was available for his hearing.  In a March 2, 2017 statement, the Veteran's representative clarified that the Veteran did not want a hearing before the Board regarding his claims (3/2/17 VBMS Correspondence).

The issue of entitlement to service connection for a back disorder has been raised by the record in a September 2015 statement from A.M.S., M.D., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (11/5/15 VBMS Medical Treatment Record Non Government Facility, page 2).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action to include providing the Veteran with the requisite claim form.  38 C.F.R. § 19.9(b) (2016). 

All issues on appeal, other than the Veteran's claims for service connection for hypothyroidism and hypogonadism, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hypothyroidism and hypogonadism are proximately due to service-connected TBI.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism have been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (d)(2) (2016).

2.  The criteria for service connection for hypogonadism have been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (d)(2).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran asserts that he has hypothyroidism, and hypogonadism due to the hypothyroidism, all due to his service-connected TBI.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).

As service connection is currently in effect for TBI, the Board has specifically considered the presumptive provisions 38 C.F.R. § 3.310 (d).  Under 38 C.F.R. § 3.310 (d), in a veteran who has a service-connected TBI, the following shall be held to be the proximate result of the service-connected TBI, in the absence of clear evidence to the contrary: (i) Parkinsonism, including Parkinson's disease, following moderate or severe TBI; (ii) Unprovoked seizures following moderate or severe TBI; (iii) Dementias of the following types: presenile dementia of the Alzheimer type, frontotemporal dementia, and dementia with Lewy bodies, if manifest within 15 years following moderate or severe TBI; (iv) Depression if manifest within 3 years of moderate or severe TBI, or within 12 months of mild TBI; or (v) Diseases of hormone deficiency that result from hypothalamo-pituitary changes if manifest within 12 months of moderate or severe TBI.  Thus 38 C.F.R. § 3.310 (d)(1) entails presumptive service connection for the above disabilities.

In the present case, there is no evidence of record showing that the Veteran's current hypothyroidism and hypogonadism were manifested within 12 months of moderate or severe TBI.  38 C.F.R. § 3.310 (d)(1)(v).

However, secondary service connection may also be awarded under 38 C.F.R. § 3.310 (d)(2) for any condition not meeting the above criteria, under the generally applicable provisions of service connection.  This entails consideration of non-presumptive service connection, established by the evidence of record.  

The determination of the severity level (mild, moderate, or severe) of the underlying TBI is based on the TBI symptoms at the time of the injury or shortly thereafter.  The TBI does not have to meet all the criteria listed under a certain severity level in order to classify the TBI at that severity level.  If a TBI meets the criteria in more than one category of severity, then the TBI should be ranked at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  38 C.F.R. § 3.310 (d)(3)(ii). 

A TBI is mild in severity if there is normal structural imaging, loss of consciousness for up to 30 minutes, alteration of consciousness or mental statement for a moment to up to 24 hours, post-traumatic amnesia for up to a day, and a Glasgow Coma Scale ranging from 13 to 15.  A TBI is moderate in severity if there is normal or abnormal structural imaging, loss of consciousness from 30 minutes to less than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia from one to 7 days, or Glasgow Coma Scale from 9-12.  A TBI is severe if there is normal or abnormal structural imaging, loss of consciousness for more than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia for more than 7 days or a Glasgow Coma Scale of 3-8.  See 38 C.F.R. § 3.310 (d)(3)(i).

The resultant disabling effects of a TBI event beyond those that follow immediately from the acute injury to the brain are known as TBI residuals or TBI sequelae.  The signs and symptoms of TBI residuals can be organized into the three main categories of physical, cognitive, and behavioral / emotional residuals for evaluation purposes.  TBI residuals can resolve in a short period of time, persist chronically or permanently, or may also have a delayed onset.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 2, Block d (change date September 29, 2016).

With regard to the in-service TBI, after review of the medical and lay evidence of record (see e.g., 7/15/10 VA Examination, page 11), it appears that the Veteran's in-service June 1980 TBI injury was at worst mild, due to absence of any written notation of loss of consciousness or alteration of consciousness or mental state for more than 24 hours.  See 38 C.F.R. § 3.310 (d)(3).  See 7/29/14 STR-Medical (1st set), pages 3, 25; 7/29/14 STR-Medical (2nd set), pages 28, 48, 50, 86, 88; 11/5/15 Medical Treatment Record Non Government Facility, pages 7-8.  In fact, a July 2014 VA TBI examiner noted that the Veteran was " not aware of the complication of that head trauma until he complained about it to a civilian doctor due to his persistent headaches, ringing of the ears, that resulted to emotional issues with temper control as well."  See 7/31/14 VA Examination, page 1.

With regard to secondary service connection, there is some probative medical and lay evidence of record that demonstrates that the Veteran's current hypothyroid and hypogonad disorders are proximately due to or the result of his service-connected TBI.  38 C.F.R. § 3.310 (a), (d)(2); Velez v. West, 11 Vet. App. 148, 158 (1998).  Although the service treatment records do not discuss loss of consciousness after the Veteran's June 1980 motor vehicle accident, they do discuss complaints of depression, occasional suicidal ideation, and cognitive impairment, and two brief episodes of loss of contact.  See e.g., 7/29/14 STR-Medical (1st set), pages 3, 25; 7/29/14 STR-Medical (2nd set), pages 48, 50; 11/5/15 Medical Treatment Record Non Government Facility, pages 7-8.  

As to evidence of a secondary nexus to service-connected TBI, in October 2015, Dr. A.M.S., the Veteran's neurologist, opined that the Veteran had hypogonadism and hypothyroidism probably secondary to hypopituitarism that was an indirect result of his TBI.  See 11/5/15 Medical Treatment Record Non Government Facility, pages 3-4.  According to Dr. A.M.S., "[t]he severity of the [Veteran's] hypogonadism problem is evidence[d] by the VA awarding [service connection for] loss of use of creative organ for his [erectile dysfunction]."  Id. at 4.  Dr. A.M.S. stated that '"[t]he severity of [the Veteran's] hypothyroidism is evidenced by his symptoms of muscular weakness, mental disturbance, sleepiness, constipation, and weight gain, coupled with a high TSH, requiring medications.  Symptoms of depression, cognitive impairment with occasional suicidal ideations presented within months of the TBI as documented by [service] medical records that indicated that the TBI caused significant injury."  Dr. A.M.S. observed that "[t]he ensuing hypothyroidism and hypogonadism are presumptive for TBI patients."  The neurologist concluded that "[i]t is incongruous with the facts for VA to recognize TBI as the impetus and [erectile dysfunction] as the result, by denying the mechanics by which the disease progressed and ultimately resulted in the loss of use of the creative organ."

In September 2016, a VA examiner, an endocrinologist, opined that it was less likely than not that the Veteran's hypothyroidism was proximately due to or the result of TBI with erectile dysfunction.  The examiner explained that in hypothyroidism caused by hypothalamic or pituitary disease (TBI included), TSH secretion did not increase appropriately as T4 secretion fell.  The examiner commented that there were cases when TSH may be slightly elevated in central hypothyroidism but that may be due to mutations in gene coding forming biologically inactive TSH.  In TBI, the pituitary may be injured, compromising the formation and secretion of hormones such as the TSH.  The secretion itself was compromised; genes were not mutated.  As noted, the TSH was expected to be low to normal in relation to a low 4 and T3.  In June 2016, the Veteran's TSH test showed an elevated result.  The examiner observed that a high TSH with low T3 and T4 denoted primary hypothyroidism that was commonly autoimmune.  

The Board finds that the evidence is at least in equipoise regarding whether the current hypothyroidism and hypogonadism are related to service-connected TBI.  For example, the Board places substantial weight on the October 2015 opinion from Dr. A.M.S., the neurologist, given the physician's extended clinical relationship with the Veteran, and because the pertinent records were reviewed to include service treatment records and a rationale of a positive association was provided.

The September 2016 VA examiner found otherwise, but did not address the Veteran's pertinent service or post service treatment records, other than the June 2016 TSH test results.

Here, the Board concludes that the probative medical evidence is in equipoise as to the question of whether hypothyroidism and hypogonadism are due to service-connected TBI.  Thus, resolving all doubt in the Veteran's favor, his claims for service connection are warranted.  38 U.S.C.A. § 5107 (b) (West 2016); 38 C.F.R. § 3.102 (2016).  The Board emphasizes that it is granting secondary service connection for hypothyroidism and hypogonadism disorders on the basis that they are the direct result of service-connected TBI, as opposed to aggravated by the service-connected disability.


ORDER

Entitlement to service connection for hypothyroidism is granted.

Entitlement to service connection for hypogonadism is granted.







REMAND
Records

The Veteran reports being found totally disabled by "SSDI," that appears to be a reference to his receipt of Social Security Administration (SSA) disability benefits, since October 2000.  See 6/30/11 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, page 2.  The claims file contains SSA records from 1999 to 2002 but not a disability determination (7/8/11VBMS Medical Treatment Records-Furnished by SSA).  In March 2002, the Veteran requested an administrative law judge hearing in conjunction with his SSA claim.  Id. (2nd set) at 11.  The administrative decision and any additional records considered by the SSA in its award of disability benefits must obtained prior to consideration of his claims.  38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Manila, including the Manila Outpatient Clinic (OPC), since July 2015, should be obtained.

In February 2016, the Veteran requested that VA obtain records of his treatment by Dr. A.M.S. since January 2015.  See 2/18/16 VA 21-4142 Authorization for Release of Information.  This was not done.  Efforts should be made to obtain the private medical records identified by the Veteran as they may be relevant to his claims.




SMC

In Bradley v. Peake, 22 Vet. App. at 293-94, the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. at 250. 

Thus, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating was previously granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114 (s) is warranted on the basis of TDIU for one of the service-connected disabilities and additional compensation totaling 50 percent or more.  Buie.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request a copy of the administrative decision(s) and all records since 2000 considered in conjunction with the decision regarding the Veteran's claim for SSA disability benefits and any subsequent disability determinations.

2. Obtain all medical records regarding the Veteran's treatment at the Manila VAMC, including the Manila OPC, since July 2015.  

3. Obtain all medical records regarding the Veteran's treatment by Apollo M. Sitoy, M.D., after obtain any necessary authorizations, since January 2015.   

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, review the medical evidence received.  If the records added to the file demonstrate a worsening of any of the Veteran's service-connected disabilities on appeal (depressive disorder, TBI, vertigo and dizziness, migraine headaches, and horizontal nystagmus) since the last VA examination(s), schedule him for a new examination to determine the current severity and all manifestations of the disability(ies) at issue.

5. Obtain an opinion from a physician as to whether the Veteran's service-connected disabilities would prevent him from leaving his home, such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life. The examiner should provide reasons for his or her conclusions.

6. Adjudicate whether the Veteran is entitled to SMC at the housebound rate. 

7. If any benefit on appeal remains denied, issue a supplemental statement of the case (that includes consideration of entitlement to SMC, if this benefit is not fully granted) and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


